Order Filed February 21, 2017




                                        S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      No. 05-17-00061-CV
                          IN RE RAUL NOEL GOMEZ, Relator

                Original Proceeding from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F-97-00012-LK

                                          ORDER
                        Before Justice Bridges, Fillmore, and Schenck
       Based on the Court’s opinion of this date, we DISMISS AS MOOT relator’s January 19,

2017 petition for writ of mandamus.



                                                /s/ DAVID L. BRIDGES
                                                    JUSTICE